                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

 CONTINENTAL DISC CORPORATION,                       )
                                                     ) Case No. 4:19-cv-00245-HFS
                Plaintiff,                           )
                                                     )
    v.                                               )
                                                     )
 PHILIPS MEDICAL SYSTEMS MR, INC.,                   )
                                                     )
                Defendant.                           )
                                                     )

                  MOTION TO DISMISS OR, ALTERNATIVELY,
         TO TRANSFER VENUE TO THE SOUTHERN DISTRICT OF NEW YORK

         Defendant Philips Medical Systems MR, Inc. (“Philips Medical”), by and through

the undersigned counsel, moves the Court for its Order dismissing this action or,

alternatively, transferring venue to the United States District Court for the Southern

District of New York, for the reasons set forth in its concurrently-filed Suggestions in

Support, which are incorporated herein.

         WHEREFORE, Defendant Philips Medical Systems MR, Inc. moves the Court for

its Order dismissing this action or, alternatively, transferring venue to the United States

District Court for the Southern District of New York, and for any and all such further relief

as the Court deems just and proper.




           Case 4:19-cv-00245-HFS Document 4 Filed 03/29/19 Page 1 of 2
                                                BAKER STERCHI COWDEN & RICE,
                                                LLC

                                                 /s/ Angela M. Higgins
                                                Angela M. Higgins      52159MO
                                                Baker Sterchi Cowden & Rice LLC
                                                2400 Pershing Road, Suite 500
                                                Kansas City, MO 64108
                                                (816) 471-2121
                                                (816) 472-0288 (fax)
                                                higgins@bscr-law.com
                                                COUNSEL FOR DEFENDANT PHILIPS
                                                MEDICAL SYSTEMS MR, INC.



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 29th day of March, 2019, a copy of the foregoing was

served by U.S. Mail, postage prepaid, to the following counsel of record:


 Darren K. Sharp
 ARMSTRONG TEASDALE LLP
 2345 Grand Blvd., Suite 1500
 Kansas City, Missouri 64108

 Toby K. Henderson
 Joshua R. Schierloh
 SEBALY SHILLITO + DYER
 A Legal Professional Association
 1900 Kettering Tower
 40 North Main Street
 Dayton, OH 45423-1013

 ATTORNEYS FOR PLAINTIFF
 CONTINENTAL DISC CORPORATION

                                                  /s/ Angela M. Higgins




                                            2

             Case
4847-7620-5712v.1   4:19-cv-00245-HFS Document 4 Filed 03/29/19 Page 2 of 2
